Ogden, J.
Appellant, as the executrix of Alexander G. Compton, deceased, brought this suit on a promissory *194note for the sum of $975, executed to Parrott W. McNeese, and transferred by McÑeese to appellant’s'testator. The plaintiff below, in her petition, alleged the loss of the note sued on.
The defendant set up full payment, satisfaction and cancellation of the note, and on the trial produced tbe note, endorsed satisfied and cancelled by A. M. Lewis.
It was in proof that the defendant, Sledge, had paid the note to Lewis by transferring the note of Johnson in lieu thereof, and that Lewis thereupon receipted the note sued on. It is contended for appellant that as the note was placed in the hands of Lewis, an attorney, for collection, he had no authority to receive anything in payment therefor but money, and that the exchange of this for the Johnson note is not binding on her, and that she now has the right to demand payment on the Sledge note. The note, however, is payable to bearer, and it is in proof that Lewis at one time at least had an interest in the note, and the maker swears that at the time of payment, or exchange of notes, he knew that Lewis was interested in the note, and knew nothing of its being placed in his hands for collection. In view of this testimony, we think it wholly immaterial whether the note was placed in Lewis’ hands for collection or not, since the maker had no notice of any such facts.
The cause was submitted to a jury under proper instructions from the court, and they found a verdict for the defendant, and under the facts proven we think they were authorized in their finding. The judgment is therefore affirmed.
Afeibmed.